Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA 51192/2016, filed on December 29, 2016.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/AT2017/060303, filed on November 17, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0087773 A1), in view of Humphrey et al. (US 5,501,418 A).
Regarding claim 1, Meyer teaches (Fig. 1-2): A device (1) for moving a tongue rail (3) of a switch, the device comprising:  at least two rollers (11a, 11b), including a first roller (11a) and a further roller (11b) which are configured and arranged one behind the other and substantially parallel to the rail course (Fig. 2), and the at least two rollers (11a, 11b) are further configured and arranged to be acted upon by the tongue rail (3), the tongue rail (3) rolling up from a lower contact position (5) on a stock rail (2) and directly in front of the first roller (11a) and onto the first roller (11a) and rolling onto the further roller (11b) until it reaches a remote position (6) (Fig. 1-2); at least one further intermediate roller (12), is smaller than the at least two rollers (Fig. 3); and wherein an axis of rotation (12a) of the intermediate roller (12) is arranged essentially parallel to the axes of rotation (14a, 14b) of the at least two rollers (11a, 11b).  
Meyer does not explicitly teach that the intermediate roller is positioned in a space between the at least two rollers. However, Humphrey teaches (Fig. 4-6): A device for moving a tongue rail (204) of a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to place the middle roller in a space between the two rollers, as taught by Humphrey, in order to simplify assembly and eliminate the need to have an additional plate supporting the intermediate roller.  
Regarding claim 4, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, and at least one further intermediate roller includes an outermost shell made of metal.  However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.  
Regarding claim 5, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the at least some of the at least two rollers, and the at least one further intermediate roller are arranged on a common retaining device.  However, Humphrey teaches (Fig. 1 and 4-5): two rollers (108a, 108c) and an intermediate roller (108b) are arranged on a common retaining device (82, 84). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the rollers on a common retaining device, as taught by Humphrey, in order to simplify assembly and eliminate the need to have an additional plate supporting the intermediate roller.  
Regarding claim 6, Meyer and Humphrey teach the elements of claim 5, as stated above. Humphrey further teaches (Fig. 1 and 4-5): the common retaining device (82, 84) includes two laterally arranged parts (82, 84).  
Regarding claim 7, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 4): at least some of the at least two rollers (11a, 11b), and/or at least one further intermediate roller (12) are configured and arranged to be height-adjustable (Meyer, para. 0022, lines 4-14). 
Regarding claim 8, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the device is configured and arranged between two sleepers or fixed on the two sleepers. However, Humphrey teaches (Fig. 6):  the device is configured and arranged between two sleepers (206, 208). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the device between two sleepers, as taught by Humphrey, in order to properly support and move the tongue rail of a railway switch.
Regarding claim 9, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 1):  the device (1) is fixed on the stock rail (2).  
Regarding claim 10, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 2):  the at least one further intermediate roller (12) is arranged after the further roller (11b).
Regarding claim 12, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, or at least one further intermediate roller includes an outermost shell made of metal.  However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25). 

Regarding claim 15, Meyer and Humphrey teach the elements of claim 4, as stated above. Meyer does not explicitly teach that the at least some of the at least two rollers, and the at least one further intermediate roller are arranged on a common retaining device.  However, Humphrey teaches (Fig. 1 and 4-5): two rollers (108a, 108c) and an intermediate roller (108b) are arranged on a common retaining device (82, 84).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the rollers on a common retaining device, as taught by Humphrey, in order to simplify assembly and eliminate the need to have an additional plate supporting the intermediate roller.  
Regarding claim 16, Meyer and Humphrey teach the elements of claim 6, as stated above. Humphrey further teaches (Fig. 4): the two laterally arranged parts (82, 84) of the retaining device and that the roller support cage is formed of high tensile strength metal (Humphrey, col. 7, lines 1-4). 
Regarding claim 17, Meyer and Humphrey teach the elements of claim 6, as stated above. Meyer further teaches (Fig. 4): at least some of the at least two rollers (11a, 11b), and/or at least one further intermediate roller (12) are configured and arranged to be height-adjustable (Meyer, para. 0022, lines 4-14).
Regarding claim 18, Meyer and Humphrey teach the elements of claim 7, as stated above. Meyer does not explicitly teach that the device is configured and arranged between two sleepers or fixed on the two sleepers. However, Humphrey teaches (Fig. 6):  the device is configured and arranged between two sleepers (206, 208). 

Regarding claim 19, Meyer and Humphrey teach the elements of claim 7, as stated above. Meyer further teaches (Fig. 1):  the device (1) is fixed on the stock rail (2).  
Regarding claim 20, Meyer and Humphrey teach the elements of claim 9, as stated above. Meyer further teaches (Fig. 2):  the at least one further intermediate roller (12) is arranged after the further roller (11b).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0087773 A1), in view of Humphrey et al. (US 5,501,418 A) and Benenowski et al. (EP 0964100 A2, provided with translation).
Regarding claim 3, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers are elastomer-sprung rollers.  However, Benenowski teaches (Fig. 7): Spring elements (120, 122), which are elastomer springs (Benenowski, para. 0053), resiliently supporting the roller elements (90, 92, 94, 96) (Benenowski, claim 8, lines 66-71). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include elastomer springs to resiliently support the rollers, as taught by Benenowski, in order to  provide vibration dampening to the rollers when the device is in operation, thereby reducing wear and improving service life. 
The term “Elastomer-sprung” implies that the rollers need not necessarily be an elastomer material, but can be sprung by an elastomer. Hence, this limitation is satisfied by the elastomer springs of Benenowski, supporting the rollers. 
Regarding claim 14, Meyer, Humphrey, and Benenowski teach the elements of claim 3, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, or at least one further intermediate roller includes an outermost shell made of metal.  However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.  

Allowable Subject Matter
Claims 2, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 and its depending claims 11 and 13, the prior art fails to teach that the highest point of a shell of the at least one further intermediate roller is below the highest points of the shells of the at least two rollers. While Meyer (US 2008/0087773 A1) teaches an intermediate roller and two outer rollers, the examiner finds no obvious reason to modify Meyer such that the intermediate roller is below the two outer rollers. Such a modification would require improper hindsight reasoning. Further, Meyer would teach against this limitation because Myer teaches: “the middle roller is at least the same height as the adjacent surface of the support or better still, projects slightly above it" (Meyer, para. 0012, lines 1-6). While Myer also teaches an embodiment in which the height of the middle roller is both rollers. 
To overcome the 103 rejection of claim 1, the examiner suggests modifying the limitation of “at least one intermediate roller, which is smaller than the at least two rollers, is positioned in a space between the at least two rollers” to read “at least one intermediate roller, which is smaller in diameter than the at least two rollers, is positioned in a space between the at least two rollers”. Although Meyer teaches an intermediate roller smaller in terms of width (Fig. 3), the diameter of the intermediate roller is the same as that of the two rollers. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-7766283-B2: Teaches a height adjustable roller device (1) for displacing the tongue blade (2) of a rail (6) with rollers (12, 14) and a common retaining device. 
DE-102014212074-A1: Teaches a device for supporting a tongue rail of a switch, comprising rollers with a steel with a chromium enriched surface layer for weatherproofing and prolonged service life. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617